Citation Nr: 1040222	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an ear disorder.

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for dizziness.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In 
January 2005, the RO, in pertinent part, denied the Veteran's 
claim for a nervous disorder and denied service connection for 
dizziness.  In addition, the September 2005 RO decision granted 
service connection for dizziness with a 10 percent disability 
evaluation effective February 3, 2005, and denied service 
connection for a neck condition.  Generally, a Veteran will be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and the claim remains in controversy where less than 
the maximum available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In a March 2010 rating decision, the RO granted 
service connection for bilateral hearing loss; thus, that issue 
is no longer on appeal.

Pursuant to a January 2009 order from the United States Court of 
Appeals for Veterans Claims (Court), the Veteran's claims were 
remanded to obtain additional treatment records and to afford the 
Veteran VA examinations.  A review of the record indicates that 
the Board's directives were substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of a statement from the Veteran.  Normally, absent a waiver 
from the Veteran, a remand is necessary when evidence is received 
by the Board that has not been considered by the RO.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, however, the statement is merely cumulative or 
duplicative of information already in the claims file and 
therefore, considered by the RO.  Consequently, a remand is not 
necessary.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current ear disorder.

2.  The Veteran does not have a nervous disorder.

3.  The Veteran does not have a neck disorder that is causally or 
etiologically related to his military service.

4.  The Veteran has occasional dizziness.


CONCLUSIONS OF LAW

1.  The Veteran does not have an ear disorder that is the result 
of disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran does not have a nervous disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The Veteran does not have a neck disorder that is the result 
of disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

4.  The criteria for a rating in excess of 10 percent for 
service-connected dizziness have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.87, 
Diagnostic Code 6204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

Ear Disorder

The Veteran contends that he has a recurring ear fungus that 
began in service when he was stationed in Guam.  His STRs are of 
record and show no treatment for, or diagnosis of, any ear 
disorder.  His entrance examination in July 1952 shows a reported 
history of ear trouble.  His discharge examination dated in June 
1956 showed clinically normal ears.  

A private outpatient treatment dated in March 1972 indicates that 
the Veteran's doctor noted the Veteran's reported treatment for a 
fungus condition in his ears during service in Guam in 1954.  
However, the examiner did not relate any ear problems that the 
Veteran was having at that time to service.  The Board notes that 
the handwritten record is unclear (hard to read) as to whether 
the Veteran was actually experiencing an ear disorder or 
infection at that time, but it appears that the ENT examination 
was "OK."

Post-service medical records show intermittent diagnoses of 
otitis externa beginning in February 2004.  A VA outpatient 
audiology consultation treatment note dated in July 2004 
indicates that the Veteran was seen for hearing complaints and 
complaints of itchy, scaly ear canals.  The examiner noted that 
the hearing complaints and itchy, scaly ear canals were possibly 
related to old military ear fungus.  A subsequent VA outpatient 
treatment note by an ear, nose, and throat (ENT) specialist on 
the same day indicates that the Veteran was diagnosed with: 
"Otitis externa, dermatitis type, stable at this time."  The 
examiner found that the skin in the right external auditory canal 
was in good repair without any scaling, erythema, or debris.  The 
examiner did note that the left external auditory canal did have 
a mild amount of maceration.  However, there was no injection or 
swelling of the external auditory canal."  The left TM appeared 
to be within normal limits.

A VA examination in October 2004 failed to diagnose the Veteran 
with any ear disorder; the Veteran argues that his ear disorder 
"comes and goes" and was cleared during that examination.  The 
Veteran has reported that he experiences problems related to an 
ear condition for approximately nine months out of the year.  
Additionally, a November 2004 VA examination did not indicate the 
presence of a bilateral ear disorder.  The examiner noted that 
the Veteran reported that he had developed an ear fungus while he 
was in Guam and was given ear drops that made it better.  He said 
that this fungus would affect both of his ears.  The Veteran 
reported that he has been on ear drops six to seven times since 
his exit from service.  The examiner also noted that the Veteran 
was currently taking Tobrex drops for his itching ears which he 
had used one month ago.  Upon examination of the ears, the 
examiner found that the Veteran's mastoids were normal 
bilaterally.  There was no erythema or tenderness.  His external 
ears and pinnae were normal bilaterally.  The left tympanic 
membrane was normal with all landmarks clearly visualized.  While 
the examiner noted that the right tympanic membrane has some 
erythema and tympanosclerosis anteriorly and superiorly, the 
examiner did not note the current presence of an ear fungus 
condition.  

Private treatment records dated in May 2007 through June 2007 
show swelling around the Veteran's left ear; however, the Veteran 
was not diagnosed with an ear disorder; rather he was diagnosed 
with a lymph node disorder, lymphadenopathy.  

At a VA audiological examination in November 2009, the Veteran 
reported having had an ear fungus since service in Guam; no ear 
disorder was diagnosed.  At a VA examination in May 2010, the 
Veteran denied having any ear problems at that time, although he 
did report having intermittent ear problems that required ear 
drops.  After a review of the claims file and an examination of 
the Veteran, the examiner opined that there was no active ear 
disease at that time.  The examiner noted that the Veteran's had 
a significantly smaller external auditory canal on the right side 
versus the left side, which would predispose him to having more 
problems with his ear.  The examiner explained that dermatitis of 
the external auditory canal was somewhat of a common problem.  
The examiner did not believe that it was directly associated with 
his military service.  However, given the fact that the 
environment of Guam would include a more moist environment, at 
least that initial episode in 1955 was at least as likely as not 
due to military experience.  However, subsequent episodes were 
not related to his military service.  An addendum dated in June 
2010 reveals that the Veteran's claimed "ear fungus" was not 
due to military service.  The examiner explained that his 
entrance examination showed a history of ear problems, although 
that was not clarified, his separation examination did not 
indicate any ear problems, and the Veteran did not formally seek 
medical care for his "ear fungus" while in service.  The 
examiner noted that the Veteran had a history of dermatitis of 
the external ear after his military service ended.

In this case, there is no evidence of the currently claimed 
disability.  The Board finds that the medical evidence of record 
does not indicate the presence of a current ear disability 
related to ear fungus.  The Board notes two VA examinations in 
2004, one VA examination in 2009, and one VA examination in 2010 
did not indicate the presence of a chronic bilateral ear 
disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In other words, the evidence must show that the 
Veteran currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that shows 
any current ear disorder. 

The Board acknowledges that VA outpatient treatment records 
indicate the presence of "Otitis externa."  While it is unclear 
as to whether the Veteran has a recurrent bilateral ear disorder, 
no medical professional has ever related the Veteran's purported 
ear disorder to his period of military service.

As noted above, the Veteran's service treatment records do not 
show complaints or findings for an ear disorder during service.  
However, the Veteran is competent and credible to testify 
regarding experiencing ear fungus while stationed in Guam.  
However, the evidence does not show that any current ear disorder 
is related to the Veteran's in-service ear fungus.  As noted 
above, the May 2010 examiner provided a negative nexus opinion 
regarding the Veteran's post-service dermatitis and his in-
service ear fungus.  There are no medical opinions to the 
contrary.  The evidence does not establish a continuity of 
symptomatology; there is no indication that any in-service 
complaints are the same as the Veteran's post-service diagnoses 
of otitis externa.  Consequently, there is no evidence of the in-
service occurrence of a bilateral ear disorder.

The Veteran's post-service medical records indicate that the 
Veteran was not treated for an ear disorder until almost 15 years 
after he was discharged from active military service.  Although 
the March 1972 record shows that the Veteran reported treatment 
for a fungus condition in his ears during service in Guam in 
1954, the examiner did not relate any ear problems that he was 
having at that time to service.  

The Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service is 
not persuasive.  That is, there are extensive medical records in 
the file concerning medical treatment received since 1963, but no 
complaints of an ear disorder are shown during the initial 15 
years post service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability).  While the Board acknowledges that the Veteran is 
competent to provide evidence of his own experience, the fact 
that he did not complain of any ear fungus or problems within the 
first 15 years after separation from service weighs heavily 
against the claim he now makes that he has had problems ever 
since.  The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997)

Regardless, even if the Board were to accept the Veteran's 
statements that he has experienced ear fungus or symptoms such as 
itching since his period of military service, the provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there must be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. 
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

As noted above, the July 2004 VA treatment record shows that the 
Veteran's itchy, scaly ear canals were possibly related to old 
military ear fungus; however, the examiner never concluded that 
those conditions were indeed related to an ear disorder 
contracted in service.  

The Board acknowledges the Veteran's belief that he has an ear 
disorder related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to diagnosis and etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for an ear 
disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2010).

Nervous Disorder

The Veteran contends that he was frequently nervous and anxious 
as a result of the stress associated with combat while in 
service.  He reported that the stress and anxiety experienced by 
him could have caused the physical problems that he reported 
during service such as stomach problems and dizziness.  The 
Veteran noted that his service medical records indicate that his 
stomach problems could have been caused by psychological anxiety 
and stress.

A service treatment record dated in April 1956 indicates that the 
Veteran had experienced symptomatology related to a "Psychogenic 
GI reactor."  The examiner reported that he had been experiencing 
abdominal pains since October 1955.  He reported that he 
experienced symptoms such as "dizziness and feeling like he was 
going to pass out."  The examiner who conducted the April 1956 
examination noted that he felt that the Veteran is probably a 
"Psychogenic GI reactor."  The examiner reported that the Veteran 
was not too happy in service and would leave in about three 
months.  A subsequent note dated in the end of April 1956 
indicates that the Veteran's symptoms were due to a psychogenic 
GI reaction.  Although the Veteran's service treatment records 
indicate that he was treated in service for intermittent upper 
abdominal pain which was attributed to a "psychogenic GI 
reactor," the records do not indicate that he was diagnosed with 
a psychiatric disorder during his period of military service.  
His discharge examination in June 1956 did not reveal the 
presence of a chronic psychiatric disorder.

Post-service medical records show that the Veteran had some 
nervousness in March 1972.  The Veteran also had a positive 
depression screen in November 2001.  Following an exhaustive VA 
examination in November 2009 that included a review of the claims 
file, no psychiatric disorder was diagnosed.  The examiner 
provided a thorough recitation of the Veteran's medical records, 
both in-service and post-service, which included any psychiatric 
complaints, in addition to noting the relevant statements of the 
Veteran and his wife.  The examiner opined that the Veteran did 
not have a diagnosable anxiety disorder or depression at the 
present time.  The examiner further opined that there was no 
continuity of records indicating that there was any continuation 
of a psychiatric disorder from the psychogenic GI reaction to the 
present time.  The examiner concluded that the psychogenic GI 
reaction noted on active duty did not cause any documented 
treatment for anxiety, depression, or other psychiatric 
condition.  

In this case, notwithstanding the Veteran's in-service 
psychogenic reaction, the competent post-service medical records 
do not show any current disability.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich at 1332.  
In other words, the evidence must show that the Veteran currently 
has the disability for which benefits are being claimed.  Here, 
there is no competent medical evidence that shows any current 
psychiatric disorder.  The only medical opinion of record, that 
of the November 2009 VA examiner, indicates that the Veteran does 
not have any current psychiatric disorder.

Under 38 U.S.C.A. § 1110, the Veteran must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

It is clear that "[t]he regulations regarding service connection 
do not require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 4 Vet. 
App. 45, 49 (1993), citing Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  It is equally clear, however, that the resolution 
of issues that involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu, 2 Vet. App. 492; see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom, Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

In the absence of competent medical evidence showing that the 
Veteran has a medical diagnosis of a psychiatric disorder, there 
is no basis for the grant of service connection for such 
disability.  The Board acknowledges the positive depression 
screen in November 2001, but does not find that record as 
probative as the thorough VA examination in November 2009.  The 
examiner's opinion is more probative as it was based upon a 
thorough examination of the Veteran, as opposed to the four 
questions asked in the depression screen.

The Board acknowledges the Veteran's belief that he has a nervous 
disorder related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to diagnosis and etiology of a 
disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a 
nervous disorder is denied.  See 38 U.S.C.A §5107.

Neck Disorder

The Veteran contends that he consistently suffered from neck pain 
during and after his time in service.  The Veteran reported that 
he just lived with the condition and did not seek any further 
treatment, until much later after discharge.  The Veteran 
explained that this accounts for the absence of a coherent 
medical history regarding his neck condition.  According to the 
Veteran, his neck condition emerged in service and it continues 
to bother him until this day.  His service treatment records show 
that he was treated for a stiff neck in January 1955; however, 
there is no indication of a chronic neck disorder in service.  
His June 1956 discharge examination showed a clinically normal 
spine.  

The earliest post-service indication of a neck disorder is in 
private treatment records dated from October 1963 to January 
1983, which show that the Veteran complained of neck pain, muscle 
spasms, and stiffness beginning in 1963.  A treatment record 
dated in August 1968 shows that x-rays revealed arthritis of the 
neck.  None of the medical records indicate the etiology of the 
Veteran's neck disorder.  In this regard, the Board notes that a 
medical record dated in November 1968 shows that the Veteran 
reported that his neck pain began about three years earlier.  The 
Veteran reported that he had neck pain intermittently, especially 
with strenuous activity such as wrestling, which probably began 
about three years after wrestling.

The Veteran was diagnosed with a chronic strain of the cervical 
spine and degenerative disc disease of the cervical spine at a 
July 2005 VA orthopedic examination.  The examiner reviewed the 
claims file and did an exhaustive examination of the Veteran.  
The examiner opined that it was less likely than as not that the 
Veteran's current neck condition was the result of military 
service.  The examiner noted that there was only a single entry 
in the Veteran's service treatment records, which showed 
treatment for a minor type of neck condition.  The examiner based 
his opinion on the lack of chronology and the absence of a 
coherent medical history to indicate that it was the continuation 
of the same condition on active duty.  The examiner noted that it 
appeared as though the Veteran has not had significant medical 
care for his cervical spine at any point with the VA.  
Additionally, the examiner noted that there was no evidence of 
record on that examination to indicate that the Veteran reported 
that he had any medical care or treatment for his neck since his 
release in 1956. 

Following an exhaustive examination, which included a review of 
the claims file, the Veteran was diagnosed with mechanical 
cervical muscle strain/degenerative disc disease of the cervical 
spine at a November 2009 VA examination.  The examiner opined 
that it was less likely that the Veteran's current diagnosis was 
related to his military service.  The examiner noted that even 
though the Veteran did have an isolated entry of neck stiffness 
in service, it appeared to be short-lived.  The examiner observed 
that the Veteran did have some entries in the 1960s about vague 
neck discomforts, but there was no other documentation to support 
that.  Although the Veteran did have a myelogram of the spine in 
the 1970s, the neck portion was negative.  Therefore, because of 
the vague entries in the 1960s, and since he was a rancher for 
many years, it was less likely that his specific neck discomforts 
nowadays were specifically due to the isolated entry in the 
1950s.  The reasoning was because subsequent notations were quite 
vague.  The examiner further opined that the Veteran did have 
moderate degenerative disc disease in his cervical spine 
according to x-rays a few years earlier, but those were more 
likely due to natural progression of disease with age.  

Here, although the Veteran did complain of neck stiffness in 
service, and has been diagnosed with post-service neck disorders, 
the evidence does not show that his current disorders are related 
to his military service.  The Veteran has been afforded two VA 
examinations in connection with his claim; both examiners 
provided a negative nexus opinion.  In this case, although the 
July 2005 examiner did not mention the fact that the Veteran had 
received treatment for a neck disorder seven years after service, 
the November 2009 examiner did address that, yet still provided a 
negative nexus opinion.  The November 2009 examiner provided a 
thorough rationale detailed above that addressed both the 
Veteran's in-service and post-service complaints.  The examiner's 
opinion is uncontradicted.  No medical professional has provided 
any opinion indicating that the Veteran's post-service neck 
disorders are related to the one isolated complaint of neck 
stiffness in service.  As noted above, none of the Veteran's 
post-service medical records, including those in the 1960s that 
showed complaints of neck pain, indicate that the Veteran's 
complaints were related to his military service.  

The Board acknowledges that service connection may indeed be 
granted when a chronic disease or disability is not present in 
service, but there is evidence of continuity of symptomatology 
after service.  See 38 C.F.R. §3.303(b) (2010). In accordance 
with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Board concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is not 
persuasive.  The Veteran claims that he has had problems with his 
neck since his period of military service which was caused by the 
physical demands associated with service.  However, the medical 
evidence in the file simply does not support such a proposition.  
Although the Veteran clearly sought treatment for neck problems 
since 1963, seven years after service, he never once reported a 
medical history of neck pain since service or of incurring any 
type of neck injury during service.  In fact, in 1968 he dated 
the onset of worsening of the cervical pain to three years 
earlier, following wrestling.  Surely if the Veteran had incurred 
continuous neck problems associated with his period of military 
service he would have reported this during the November 1968 
examination.  However, he did not.

Even if the Board were to accept the Veteran's statements that he 
has experienced neck pain since his period of military service, 
the provisions concerning continuity of symptomatology do not 
relieve the requirement that there must be some evidence of a 
nexus to service.  For service connection to be established by 
continuity of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  See Savage 
at 495-98.  However, no medical professional has ever provided an 
opinion that his current neck disorder is related to his period 
of military service.

Additionally, because the Veteran was not diagnosed with 
arthritis within one year of separation of service, there is no 
presumption that the neck disorder was incurred during service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§3.307, 3.309.

The Board acknowledges the Veteran's belief that he has a neck 
disorder related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to diagnosis and etiology of a 
disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a neck 
disorder is denied.  See 38 U.S.C.A §5107.

Higher Initial Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a 
Veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Consequently, the Board will evaluate the Veteran's 
dizziness disability as a claim for a higher evaluation of the 
original award.  When an original rating is appealed, 
consideration must be given as to whether an increase or decrease 
is warranted at any time since the award of service connection, a 
practice known as "staged" ratings.  Id.  As discussed in 
detail below, the Board finds that a staged rating is not 
warranted in this claim.

The Veteran service-connected dizziness has been rated as 10 
percent disabling by the RO under 38 C.F.R. § 4.87, Diagnostic 
Code 6204, peripheral vestibular disorders.  Under that 
diagnostic code, a 10 percent rating is warranted for occasional 
dizziness.  A 30 percent rating is warranted for dizziness and 
occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204 
(2010).

The Veteran contends that he is entitled to a higher rating 
because he suffers from occasional staggering.  According to the 
Veteran, the fact that he suffers from occasional staggering is 
verified by his wife's statement that reports: "During and since 
his service years he has had and continued to have dizzy spells, 
imbalance, and nervousness."

VA outpatient treatment notes and the VA examination reports of 
record do not indicate that the Veteran experienced occasional 
episodes of staggering at any time during this appeal.  

The September 2004 VA audiology examination report indicates that 
the Veteran reported that he experienced occasional dizziness 
now, but reported that the dizziness was bad while he was in the 
service.  Neither the September 2004 VA examination report nor 
the November 2004 VA examination report indicate that the Veteran 
has experienced occasional episodes of staggering.

The July 2005 VA examination report indicates that the Veteran 
experiences some dizziness.  He reported that it lasted anywhere 
from one to six hours, and occurred every few days or so.  The 
examiner noted that a prior ENT consult dated October 2004 did 
not specifically establish a diagnosis related to his dizziness.  
The Veteran stated that his upset stomach had given rise to his 
dizziness.  The Veteran's spouse who was at the examination 
stated that the Veteran's dizziness was secondary to his ear 
condition.  The examiner did not find that the Veteran 
experienced occasional staggering as a result of the dizziness 
that he experienced.  In fact, the record is devoid of evidence 
that the Veteran experienced staggering as a result of any 
medical condition.

While an October 2005 statement indicates that the Veteran's wife 
reports that since his period of service he has had, and 
continues to have dizzy spells, imbalance, and nervousness, there 
is no objective evidence that the Veteran occasionally staggers 
as a result of his service-connected condition.

At a VA ENT examination in May 2010, the Veteran reported 
dizziness that occurred every day.  The Veteran was not able to 
quantify the number of attacks or how often they happened.  He 
did not complain of staggering gait.  He complained of an 
occasional spinning sensation.  At a VNG test associated with the 
examination, the Veteran reported that his symptoms were feeling 
light-headed if he stood up quickly or if he walked quickly.  He 
denied any current vertigo.  He used a walker.  The Veteran 
reportedly swayed when he walked, but had not fallen.  

Here, based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent is not warranted at any time 
during the pendency of this appeal.  There is no objective 
evidence that the Veteran experiences dizziness and occasional 
staggering, which is required for a higher rating of 30 percent.  
The Board acknowledges the Veteran's and his wife's reports 
regarding dizziness and staggering.  The Veteran and his wife are 
competent to report regarding staggering.  However, the Board 
finds that their reports are outweighed by the objective evidence 
of record.  None of the Veteran's voluminous medical records show 
that he staggers.  Despite the Veteran being treated by VA on 
multiple occasions during the pendency of the appeal and being 
afforded several VA examinations in connection with his various 
claims, not one medical professional observed any staggering.  
Therefore, notwithstanding the Veteran's and his wife's 
complaints, the Board finds that the preponderance of the 
evidence does not show staggering.  

The Board has considered whether the Veteran is entitled to a 
higher or separate rating under other diagnostic codes, but finds 
that none apply.  The evidence of record does not chronic 
suppurative otitis media, mastoiditis or cholesteatoma (or any 
combination), chronic nonsuppurative otitis media with effusion, 
Otosclerosis, Meniere's syndrome, loss of auricle, malignant 
neoplasm of the ear, benign neoplasms of the ear, chronic otitis 
externa, or perforation of the tympanic membrane.  Therefore, 
Diagnostic Codes 6200- 6211 are not for application.  38 C.F.R. § 
4.87, Diagnostic Codes 6200-6211 (2010).

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the dizziness has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that the Veteran's 
dizziness has an adverse effect on employability, but it bears 
emphasis that the schedular rating criteria are designed to take 
such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect of his symptoms on his daily life.  Therefore, given the 
lack of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not warranted.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in July 2004 and 
June 2005, before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for the assignment of 
disability ratings and effective dates in correspondence dated in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
September 2004 (ears/dizziness), October 2004 (ears), November 
2004 (ears/dizziness), July 2005 (neck and dizziness), November 
2009 (psychiatric and neck) and May 2010 with a June 2010 
addendum (ears/dizziness).  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted above, the Board finds that the September 2004, October 
2004, November 2004, July 2005 (dizziness), November 2009, May 
2010, and June 2010 VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the VA 
medical records in the Veteran's claims file.  They consider all 
of the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Additionally, the September 2004, October 2004, November 2004, 
July 2005 and May 2010 opinions provide the medical information 
necessary to apply the appropriate rating criteria for the 
Veteran's dizziness.  Although the July 2005 examination for the 
Veteran's neck did not address his post-service treatment, the 
Board finds that since the November 2009 examiner did address the 
post-service treatment, the Veteran has not been prejudiced by 
the July 2005 examination.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Board acknowledges that additional private treatment records 
were obtained in February 2010 after the November 2009 
examinations.  The Board finds that an addendum based upon a 
review of the additional records is not necessary since the 
treatment records did not pertain to the Veteran's claims of 
nervous and neck disorders, which were addressed by the November 
2009 examinations.  Additionally, although the records noted pain 
in the Veteran's left ear, the records show that the Veteran was 
diagnosed with lymph node disorders, which is not relevant to his 
claim for an ear disorder.  Therefore, new opinions are not 
necessary and the examinations are still adequate.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  Id. 


ORDER

Entitlement to service connection for an ear disorder is denied.

Entitlement to service connection for a nervous disorder is 
denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
dizziness is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


